Citation Nr: 0904098	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-01 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
strain, status post anterior cruciate ligament total 
reconstruction with ligamentous laxity, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased evaluation for a right knee 
strain, status post partial anterior cruciate ligament tear, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a cervical 
strain, currently evaluated as noncompensable.

4. Entitlement to an increased evaluation for a lumbar 
strain, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to January 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and August 2005 rating 
decisions of the Pittsburgh, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
respectively denied entitlement to increased ratings for left 
and right knee disorders, and which reduced separate percent 
ratings assigned for lumbar and cervical strains to separate 
noncompensable ratings effective from November 1, 2005.

Historically by rating action in January 2000, service 
connection was granted for a left knee strain, status post 
anterior cruciate ligament total reconstruction with 
ligamentous laxity; a right knee strain, status post partial 
anterior cruciate ligament tear, and a cervical strain.  Each 
was assigned a 10 percent rating.  Service connection and a 
noncompensable rating was assigned for a lumbar strain. The 
effective dates assigned were from January 16, 1999.  

By rating action in November 2001, in part, the rating for a 
lumbar strain was increased to 10 percent, effective May, 31, 
2001.  

The veteran was scheduled for a Travel Board hearing in 
November 2008.  He subsequently requested that the hearing be 
cancelled, and he has not requested that the hearing be 
rescheduled. Therefore, his request for such a hearing is 
considered withdrawn.



FINDINGS OF FACT

1.  The left knee strain, status post anterior cruciate 
ligament total reconstruction with ligamentous laxity, is 
manifested by no more than slight recurrent subluxation or 
lateral instability.

2.  The right knee strain, status post partial anterior 
cruciate ligament tear, is manifested by no more than slight 
recurrent subluxation or lateral instability.

3.  In August 2005, the thoracolumbar spine exhibited a full 
range of motion, and the competent evidence of record 
demonstrated clear improvement of that disability. 

4.  In August 2005, the cervical spine exhibited a full range 
of motion, and the competent evidence of record demonstrated 
clear improvement of that disability.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
a left knee strain, status post anterior cruciate ligament 
total reconstruction with ligamentous laxity have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2008).

2. The criteria for an evaluation in excess of 10 percent for 
a right knee strain, status post partial anterior cruciate 
ligament tear have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257.

3.  The reduction of the rating for the veteran's lumbar 
strain was proper, and the requirements for restoration have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes 5003, 5237 
(2008).

4.  The reduction of the rating for the veteran's cervical 
strain was proper, and the requirements for restoration have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes 5003, 
5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in February 2004, and 
July 2006 correspondence of the information and evidence 
needed to substantiate and complete the claims, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
The January and September 2006 statements of the case 
specifically informed the veteran of the rating criteria 
which would provide a basis for increased ratings for the 
disorders at issue.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  Correspondence of record provided 
adequate notice of how effective dates are assigned.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and provided an 
opportunity to present pertinent evidence in light of the 
notice provided. Because the veteran has actual notice of the 
rating criteria, and because the claims have been 
readjudicated no prejudice exists. There is not a scintilla 
of evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. Hence, the case is ready for adjudication.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims including medical records identified by the veteran.  



Criteria

With respect to each of these claims the Board is not 
concerned with service connection, as that has already been 
established. Rather, it is the level of disability that is of 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Still, 
each disability must be viewed in relation to its history, so 
examination reports and treatment records dating back at 
least to the date of the claim are considered. 38 C.F.R. § 
4.1 (2008).  Further, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made. Hart v. Mansfield, 21 Vet App 505 (2007). 
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic 
codes identify the various disabilities. VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When a question arises as to which of two ratings under a 
particular Diagnostic Code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned. 38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

When evaluating a loss of motion, consideration is given to 
the degree of functional loss caused by pain.  DeLuca 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' (38 
C.F.R. § 4.40) in terms of the degree of additional range-of-
motion loss due to pain on use or during flare-ups." Id. at 
206.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis. Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

I.  Left and right knee strains

At an April 2004 fee based VA examination, the veteran 
reported that he had left knee pain and that he could not 
bend his left knee as fully as he could his right knee. The 
left knee reportedly caught at times to a minor degree and 
the appellant reported feeling something inside popping.  He 
has been told that he has joint laxity.  On examination the 
appellant moved quite well but walked with a slight limp due 
to the left knee.  Both knees hyperextended 5 degrees. The 
range of motion of both knees was normal with right knee 
flexion of 150 degrees, and left knee to 140 degrees.  The 
anterior cruciate ligaments were intact with no laxity in 
either.  Muscle power was good with no sensory abnormality. 
There was no knee instability.  

A MRI revealed a left knee anterior cruciate ligament graft 
which was kinking with a suggestion of graft impingement.  A 
definite injury to the articulating cartilage or semilunar 
cartilage was not noted.  The examiner noted that it seemed 
clear from the history that the veteran suffered a "nasty 
injury" to the left knee in service and, although he had a 
full range of motion and all ligaments were intact, he would 
probably have ongoing problems in the future.

Regarding the right knee the examiner opined that the veteran 
made a good recovery from the initial injury, and it was hard 
to see that there was any significant residual right knee 
disability.

At a July 2006 fee based VA examination, the veteran reported 
no difficulties with his daily activities.  He rode his bike 
to work on a daily basis.  He denied taking medications and 
receiving treatment for his knees.  On examination he denied 
weakness but reported stiffness. He had only a limited amount 
of pain on motion of the knees.  There was no swelling, 
redness, episodes of dislocation, or subluxation, and no 
inflammatory arthritis.  

The range of knee motion was entirely normal.  There was no 
evidence of fatigue, weakness, lack of endurance, or 
incoordination.  There was a mild antalgic gait related to 
mild functional impairment affecting the left knee.  There 
was no wasting, arthritis, or evidence of fluid, bilaterally.  
There were scars from knee surgeries and crepitus associated 
with the knees.  The left knee showed no collateral ligament 
instability.  The right knee revealed instability at 30 
degrees of flexion which was indicative of lateral collateral 
ligament laxity.  Valgus testing revealed no abnormality.  
Positive drawer signs indicated anterior cruciate ligament 
injury and For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
normal extension is zero to 30 degrees, normal left and right 
lateral flexion is zero to 30 degrees, and normal left and 
right lateral rotation is zero to 30 degrees. 38 C.F.R. § 
4.71a, Plate V. 

Analysis

The veteran's left and right knee strains, are currently 
evaluated as 10 percent disabling each, under 38 C.F.R. §§ 
4.20, 4.71a, Code 5257 which provides that knee impairment 
manifested by slight recurrent subluxation or lateral 
instability is ratable as 10 percent disabling; moderate 
disability warrants a 20 percent rating; while severe 
recurrent subluxation or lateral instability is ratable as 30 
percent. This is the maximum allowable rating under this 
code.  38 C.F.R. § 4.71a, Code 5257.

Under 38 C.F.R. § 4.71a, Codes 5003, 5010, 5260, 5261. Title 
38, Code of Federal 
Regulations, Section 4.71a provides that traumatic arthritis 
(Code 5010) is rated in accordance with Code 5003, which 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Codes for the specific joint or joints 
involved.

The standard range of motion of the knee is extension to zero 
degrees and flexion to 140 degrees. 38 C.F.R. § 4.71a, Plate 
II.

Limitation of flexion and extension has not been shown 
therefore 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 
are not applicable.  Likewise, ankylosis and impairment of 
the tibia and fibula have not been shown therefore Diagnostic 
Codes 5256 and Code 5262 are also not for application. 

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under Diagnostic Codes 5003 and 5257. More over, in 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found 
that, even if the veteran did not have limitation of motion 
of the knee meeting the criteria for a noncompensable 
evaluation under Codes 5260 or 5261, a separate evaluation 
could be assigned if there was evidence of a full range of 
motion "inhibited by pain." Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).

The preponderance of the evidence is against an increased 
evaluation for either a left knee or a right knee strain. In 
this respect, the April 2004 and July 2006 VA examinations 
indicated a full range of motion in both knees. The anterior 
cruciate ligaments were both intact, and there was no laxity 
in either lateral ligament.  Muscle power was good with no 
sensory abnormality, and there was no knee instability. While 
the July 2006 examiner noted a suggestion of early 
osteoarthritis in the right knee, there has been no x-ray 
evidence of arthritis in either knee.  Without evidence of 
moderate subluxation or lateral instability, there is no 
basis for an increased rating for either knee.  Hence, the 
evidence preponderates against finding that the knee 
disorders warrant higher evaluations under Diagnostic Code 
5257 for either knee.  

While the law permits separate ratings for instability and 
arthritis of the knee joints, given that the appellant does 
not have arthritis in either knee, separate ratings are not 
in order.  38 C.F.R. § 4.71a.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against this claims, the doctrine is not 
for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Accordingly, his claims are denied.

II.  Propriety of the rating reductions for lumbar and 
cervical strains

Under 38 C.F.R. § 4.71a, Code 5237, a lumbosacral or cervical 
strain is evaluated with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease. 
A 10 percent rating requires thoracolumbar forward flexion 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward thoracolumbar 
flexion is zero to 90 degrees, normal extension is zero to 30 
degrees, normal left and right lateral flexion is zero to 30 
degrees, and normal left and right lateral rotation is zero 
to 30 degrees. 38 C.F.R. § 4.71a, Plate V. 

For VA compensation purposes, normal cervical forward flexion 
and backward extension is zero to 45 degrees, normal lateral 
flexion is zero to 45 degrees bilaterally, and normal lateral 
rotation is zero to 80 degrees bilaterally. 38 C.F.R. § 
4.71a, Plate V. 

Regarding rating reductions, the Board notes that, before an 
evaluation for a service- connected disability may be reduced 
or discontinued, the procedural requirements of 38 C.F.R. § 
3.105(e) must be satisfied. Specifically, 38 C.F.R. § 
3.105(e) provides that a rating proposing the reduction or 
discontinuance must be prepared, setting forth all material 
facts and reasons for the action. Additionally, the RO must 
advise the veteran of the proposed rating reduction or 
discontinuance and afford 60 days in which to present 
additional evidence showing that compensation should be 
continued at the present evaluation level. Id. If such 
additional evidence is not received within the 60-day period, 
the RO is to take final rating action and the award is to be 
reduced or discontinued as set forth in the proposal. Id.

In the present case, the veteran was sent a notice letter 
dated in August 2004.  Such communication fully detailed the 
proposal to reduce the evaluations for the lumbar and 
cervical strains, and apprised him that he had 60 days to 
submit additional evidence to show that the reductions were 
not appropriate. In August 2004 the veteran expressed his 
disagreement with the reduction proposal and stated that an 
increased rating was in order.  No additional medical 
evidence was received and the reduction was implemented in an 
August 2005 rating decision, effective November 1, 2005. The 
veteran appealed.

Based on the foregoing, the procedural requirements regarding 
proper notification of a proposed rating reduction, as 
outlined in 38 C.F.R. § 3.105(e), were satisfied. Therefore, 
the reduction ordered in the August 2005 rating decision is 
not deemed improper on the basis of deficient notice.

Regarding rating reductions, the law provides that, when a 
rating has continued for a long period at the same level (5 
years or more), any rating reduction must be based on an 
examination that is as complete as the examinations that 
formed the basis for the original rating and that the 
condition not be likely to return to its previous level. 38 
C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 
320, 324 (1995). A reduction may be accomplished when the 
rating agency determines that evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life. 38 C.F.R. § 3.344(a). However, 
where a rating has been in effect for less than five years, 
the regulatory requirements under 38 C.F.R. § 3.344(a) and 
(b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c). 
In such cases 38 C.F.R. § 3.344 (c) states that reexamination 
disclosing improvement will warrant reduction in rating.

In the present case, the veteran's cervical and lumbar 
compensable ratings had been in effect for less than 5 years. 
As such, the requirements under 38 C.F.R. § 3.344(a) and (b) 
do not apply in the instant case. Nevertheless, the Court has 
held that several general regulations are applicable to all 
rating reduction cases, without regard for how long a 
particular rating has been in effect. The Court has stated 
that certain regulations "impose a clear requirement that VA 
rating reductions, as with all VA rating decisions, be based 
upon a review of the entire history of the veteran's 
disability." Brown v. Brown, 5 Vet. App. 413, 420 (referring 
to 38 C.F.R. §§ 4.1, 4.2, 4.13). A rating reduction requires 
an inquiry as to "whether the evidence reflects an actual 
change in the disability and whether the examination reports 
reflecting such change are based upon thorough examinations." 
Brown, 5 Vet. App. at 421. Thus, in any rating-reduction 
case, not only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
reflects an improvement under the ordinary conditions of life 
and work.

In considering the history of the veteran's lumbar and 
cervical disabilities, the 10 percent rating for a cervical 
strain was awarded based on a December 1999 VA examination.  
That examination revealed a full range of cervical motion, no 
tenderness.  The lumbar strain was initially rated as 
noncompensable following the December 1999 examination which 
found lumbar motion to be normal with good flexibility and 
curvature and being nontender.  The RO rated the cervical 
disorder analogous to a strain and awarded a 10 percent 
evaluation under 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 
5295.  The RO rated the lumbar strain as slight with 
subjective symptoms only and awarded a noncompensable 
evaluation under those regulations and Diagnostic Code 5295.

Subsequently the rating for the lumbar strain was increased 
to 10 percent based on an October 2001 VA examination which 
found midline paraspinal tenderness at L1-L2.  Lumbar motion 
was affected by pain, fatigue, and lack of endurance, 
weakness.

The veteran filed a claim for increased ratings in November 
2003.

A VA fee based examination in April 2004 provided the basis 
for the rating reductions. The examiner found that the 
veteran's back was quite mobile and in fact when asked to 
bend forward to touch his toes, without bending his knees he 
was able to put both palms on the ground very easily, and his 
head went down almost to his knees.  His neck moved fully and 
freely and tenderness in the back and neck was quite 
inconspicuous.  

A September 2003 lumbar spine MRI was noted to be normal.  
The fee basis examiner in April 2004, noted that the veteran 
no doubt initially hurt his spine, but it may have only been 
a purely soft tissue injury.  While it may return in later 
life, "certainly, it would scarcely seem to be doing so 
now."  The examiner had much the same comment regarding the 
cervical spine noting that, "It seems to me that he 
sustained a soft tissue injury, but now his neck moves fully 
and freely, and there was no significant  tenderness in the 
neck."

At a July 2006 fee based VA examination, the examiner noted 
normal cervical motion.  There was no objective evidence of 
painful motion, spasms, weakness, tenderness, etc.  There was 
no postural abnormality.

Thoracolumbar forward flexion was to 70 degrees, extension 
was to 20 degrees, and lateral flexion and rotation were to 
30 degrees bilaterally.  The examination indicated a mild 
limitation of forward flexion and extension.  However there 
was no specific pain on motion or tenderness identified.  
Moreover, the examiner rechecked flexion using the Schober 
test for lumbar spine flexion which was well within the 
normal range of motion.  The examiner opined that he was 
reluctant to identify any significant limitation of motion of 
the thoracic spine.  The examiner believed that the veteran's 
history was genuine, however the physical examination showed 
only minor abnormalities that were inconsistent with any 
specific organic pathology.  The examiner specifically noted 
no evidence of pain, fatigue, weakness, lack of endurance, or 
incoordination on repeat usage of the cervical or lumbar 
spine.

A number of private and VA Medical Center treatment notes, 
spanning from 1999 to 2006, were also submitted, although 
none provided information sufficient for rating purposes as 
to the veteran's cervical and lumbar disabilities.

After considering the pertinent medical history, the August 
2005 rating action reducing the evaluations for cervical and 
lumbar strains to noncompensable ratings met the regulatory 
standards of 38 C.F.R. § 3.344 and was proper.  The evidence 
shows that an improvement occurred and that the disabilities 
demonstrated did not rise to the level of a 10 percent rating 
for either the cervical or lumbar disorder.  The General 
Rating Formula for Diseases and Injuries of the Spine states, 
in relevant part, that a 10 percent rating is not warranted 
unless forward flexion of the thoracolumbar spine is greater 
than 60 degrees but not greater than 85 degrees, or where 
forward flexion of the cervical spine is greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion for the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees; or where the 
combined range of motion of the cervical spine was greater 
than  170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting 
in an abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the height.

In April 2004, the range of both cervical and lumbar motion 
was normal.  In July 2006 the range of motion of the cervical 
spine was normal.  Although forward flexion of the 
thorocolumbar spine was initially limited to 70 degrees, the 
examiner rechecked flexion using the Schober test for lumbar 
spine, and flexion was well within the normal range of 
motion.  The evidence preponderates against any compensable 
disability of either the lumbar or cervical spine under the 
regulations.  As such, under the rating reductions were 
proper and improvement was clearly shown.

Hence, the evidence clearly demonstrated an improvement in 
the veteran's lumbar and cervical strain at the time of his 
reductions, and the reductions were was proper.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An increased evaluation in excess of 10 percent for a left 
knee strain, status post anterior cruciate ligament total 
reconstruction with ligamentous laxity, is denied.

An increased evaluation in excess of 10 percent for a right 
knee strain, status post partial anterior cruciate ligament 
tear, is denied.



The reduction to a noncompensable evaluation for the 
veteran's lumbar strain was warranted; the appeal is denied.

The reduction to a noncompensable evaluation for the 
veteran's cervical strain was warranted; the appeal is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


